Smith, C. J.,
delivered the opinion of the court.
It is immaterial whether the instrument executed by R. R. Herring, deceased, be construed to be a deed or a will, for the reason that it is clear from the evidence that he intended, and all of his children, included appellee, so understood, to thereby vest title to the land in controversy in the parties therein mentioned as grantees or devisees, as the case may be, who thereupon entered into possession of the land, and so remained for more than ten years openly and notoriously and with the knowledge of appellee, claiming the exclusive ownership thereof under the instrument. Their title, therefore, became perfect by adverse possession.
Appellee’s testimony, which was contradicted by evidence introduced on behalf of appellant, simply tends to show that her father told her, and it was understood by his other children, those named in the instrument, as well as those who were not, that she was to have forty acres of land; what particular land and whether or not it was a part of the land embraced in the instrument does not appear. It does appear, however, that her father did own or have some sort of a claim to other land, and.that she at one time lived on land formerly owned by her father and not embraced in this instrument, with the consent of her brothers and sisters, and that the house in which she lived was built for her by her brothers.
Reversed, and decree here in accordance with the prayer of appellant’s bill.

Reversed.